23 F.3d 401NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Robert KOON, Plaintiff Appellant,v.Michael NAJJAR;  Perry Jackson;  Roger Flemming;  SergeantHammett;  Eric Whaley;  J. Rawski, Defendants Appellees.
No. 93-6367.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 5, 1994.Decided:  April 29, 1994.

Appeal from the United States District Court for the District of South Carolina, at Columbia.  C. Weston Houck, District Judge.  (CA-91-3322-3-2K)
Robert Koon, Appellant Pro Se.
John Gregg McMaster, Jr., Tomkins & McMaster, Columbia, SC;  Vinton DeVane Lide, Lide, Montgomery & Potts, P.C., Columbia, SC, for Appellees.
D.S.C.
AFFIRMED.
Before HALL, WILKINS, and LUTTIG, Circuit Judges.
PER CURIAM:


1
Robert Koon appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  Koon v. Najjar, No. CA-91-3322-3-2K (D.S.C. Mar. 24, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We also deny Koon's motion for appointment of counsel